Exhibit 10.3

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT

(this "Agreement") is dated as of October 4, 2007, by and between Lighting
Science Group Corporation, a Delaware corporation (the "Company") and Kevin
Furry ("Executive", and together with the Company, the "Parties").

W I T N E S S E T H :

The Company desires to employ Executive, and Executive desires to be employed by
the Company, on the terms and conditions set forth in this Agreement. Executive
acknowledges that (i) Executive's employment with the Company will provide
Executive with trade secrets of, and confidential information concerning, the
"Company Group" (as defined in Section 7(a) below) and (ii) the covenants
contained in this Agreement are essential to protect the business and goodwill
of the Company Group.

Accordingly, in consideration of the premises and the respective covenants and
agreements of the Parties set forth below, and intending to be legally bound
hereby, the Parties agree as follows:

Section 1.    Term. Subject to earlier termination in accordance with the
provisions of Section 6 of this Agreement, Executive shall be employed by the
Company for an initial period commencing on the consummation of the transactions
contemplated by the Exchange and Contribution Agreement by and among LED
Holdings, LLC ("LED") and the Company dated as of the date hereof (the
"Effective Date") and ending on the fifth anniversary of the Effective Date (the
"Term"); provided, that the Term shall be automatically extended for successive
one-year periods thereafter unless, no later than ninety (90) days prior to the
expiration of the initial period, or any such successive one-year renewal
period, either Party shall provide to the other Party written notice of its or
his desire not to extend the Term. Upon Executive's termination of employment
with the Company for any reason, Executive shall immediately resign all
positions with the Company and any other members of the Company Group.

Section 2.    Position and Duties.

During the Term, Executive shall serve as the Company's Co-Chief Technology
Officer and shall report to the Company's Chief Executive Officer. Executive
shall have such responsibilities and duties as are customarily exercised by a
person holding the position in which Executive serves and shall comply with all
of the policies and procedures of the Company and its subsidiaries that are
applicable to Executive. If reasonably requested by the Company's Board of
Directors (the "Board"), Executive hereby agrees to serve (without additional
compensation) as an officer and/or director of any member of the Company Group.

During the Term and except as otherwise agreed by the Board, Executive shall
devote Executive's full employable time, attention and best efforts to the
business affairs of the Company (except during vacations or illness) and will
not actively engage in outside business activities, whether or not such activity
is pursued for gain, profit or other pecuniary advantage unless such activity
(and the amount thereof) is approved by the Board. Notwithstanding the

--------------------------------------------------------------------------------



foregoing, Executive shall be entitled to devote a reasonable amount of time to
civic and community affairs and the management of his personal investments so
long as these other activities do not interfere with the performance of
Executive's duties hereunder.

Section 3.    Compensation.

Base Salary. During the Term, Executive shall receive an annual base salary (the
"Base Salary") of $250,000, payable in regular installments in accordance with
the Company's usual payroll practices. The Base Salary shall be reviewed by the
Board or the Compensation Committee thereof no less frequently than annually
during the Term for discretionary increase, effective each anniversary of the
Effective Date, and shall in any event be increased on each anniversary of the
Effective Date by a percentage equal to at least the percentage increase in the
CPI (All Urban Consumers) for the most recent calendar year that has ended prior
to the effective date of such increase.

Executive Bonus Plan. Executive shall be eligible to participate in all
executive bonus plan(s) in which senior executives of the Company participate as
the Board, in its sole direction, may from time to time establish at a level
commensurate to his position with the Company, and any bonus payable under any
such plan(s) shall be subject to, and contingent upon, the attainment of
performance goals established by the Board thereunder.

Equity-Based Compensation During the Term, Executive shall be eligible to
receive awards under the Company's 2005 Equity-Based Compensation Plan (the
"Equity-Based Compensation Plan").

Section 4.    Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all travel and business expenses reasonably incurred
and accounted for by Executive (in accordance with the policies and procedures
established from time to time by the Company) in performing services hereunder.

Section 5.    Other Benefits.

Employee Benefits. During the Term and to the extent permitted by applicable
law, Executive shall be able to participate in all employee benefit plans and
perquisite and fringe benefit programs on a basis no less favorable than such
benefits and perquisites are provided by the Company from time to time to the
Company's other senior executives.

Vacations. Executive shall be entitled to twenty (20) days of paid vacation
during each calendar year during the Term, any or all of which may be carried
over into a new calendar year, for a maximum accrual of ten (10) days, and all
paid holidays and personal days given by the Company to its senior executives.
In accordance with the Company's vacation pay policy, Executive shall also be
entitled to cash out earned but unused vacation days in excess of ten (10) days
at the end of each such calendar year.

2

--------------------------------------------------------------------------------



Section 6.    Termination of Employment. Executive's employment hereunder may be
terminated under the following circumstances:

Death. The Term and Executive's employment hereunder shall terminate upon
Executive's death. Upon any termination of Executive's employment hereunder as a
result of this Section 6(a), Executive's estate shall be entitled to receive (i)
his Base Salary through the date of termination and (ii) any earned but unpaid
annual bonus (collectively, the "Accrued Amounts"). All other benefits, if any,
due to Executive's estate following Executive's termination due to death shall
be determined in accordance with the plans, policies and practices of the
Company; provided, that Executive (or his estate, as the case may be) shall not
participate in any severance plan, policy or program of the Company. Executive's
estate shall not accrue any additional compensation (including any Base Salary
or bonus) or other benefits under this Agreement following such termination of
employment, except for any benefits to which Executive (or his estate) is
entitled pursuant to the terms of the employee benefit plans of the Company in
which Executive is participating immediately prior to such termination.

Disability. The Company may terminate the Term and Executive's employment
hereunder for Disability. "Disability" shall mean the incapacitation or
disability of Executive by accident, sickness or otherwise so as to render
Executive mentally or physically incapable of performing the duties required to
be performed by such Executive pursuant to the terms of this Agreement, for any
period of 90 consecutive days or for an aggregate of 120 days in any period of
365 consecutive days. In conjunction with determining Disability for purposes of
this Agreement, Executive hereby (i) consents to any such examinations, at the
Company's expense, which are relevant to a determination of whether Executive is
mentally and/or physically disabled and (ii) agrees to furnish such medical
information as may be reasonably requested. Upon any termination of Executive's
employment hereunder pursuant to this Section 6(b), Executive shall be entitled
to receive the Accrued Amounts. All other benefits, if any, due to Executive
following Executive's termination by the Company for Disability shall be
determined in accordance with the plans, policies and practices of the Company;
provided, that Executive shall not participate in any severance plan, policy or
program of the Company unless such severance plan, policy or program
specifically relates to Disability (and only to the extent it so relates).
Executive shall not accrue any additional compensation (including any Base
Salary or bonus) or other benefits under this Agreement following such
termination of employment, except for any benefits to which Executive (or his
estate) is entitled pursuant to the terms of the employee benefit plans of the
Company in which Executive is participating immediately prior to such
termination.

Termination for Cause; Voluntary Termination. At any time during the Term, (i)
the Company may terminate the Term and Executive's employment hereunder for
"Cause" (as defined below) by written notice specifying the grounds for Cause in
reasonable detail, and (ii) Executive may terminate the Term and Executive's
employment hereunder "voluntarily" (that is, other than by death, Disability or
for Good Reason, in accordance with Sections 6(a), 6(b) or 6(d)). "Cause" shall
mean Executive's: (A) willful breach of Executive's obligations under this
Agreement, which breach Executive fails to cure, if curable, within twenty (20)
days after receipt of a written notice of such breach; (B) gross negligence in
the performance or intentional non-performance of Executive's material duties to
the Company or any of its subsidiaries; (C) commission of a felony or a crime of
moral turpitude; (D)

3

--------------------------------------------------------------------------------



commission of a material act of deceit, fraud, perjury or embezzlement that
involves or directly or indirectly causes harm to the Company or any of its
subsidiaries; or (E) repeatedly (i.e. on more than one occasion) being under the
influence of drugs or alcohol (other than over-the-counter or prescription
medicine or other medically-related drugs to the extent they are taken in
accordance with their directions or under the supervision of a physician) during
the performance of Executive's duties to the Company or any of its subsidiaries,
or, while under the influence of such drugs or alcohol, engaging in grossly
inappropriate conduct during the performance of Executive's duties to the
Company or any of its subsidiaries.

Upon the termination of the Term and Executive's employment hereunder pursuant
to this Section 6(c) by the Company for Cause, Executive shall be entitled to
receive his Base Salary through the date of termination. Upon the termination of
the Term and Executive's employment hereunder pursuant to this Section 6(c) due
to Executive's voluntary termination, Executive shall be entitled to receive the
Accrued Amounts. Executive shall not accrue any additional compensation
(including any Base Salary or bonus) or other benefits under this Agreement
following such termination of employment. All other benefits, if any, due to
Executive following Executive's termination of employment for Cause or due to
Executive's voluntary termination pursuant to this Section 6(c) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, that Executive shall not participate in any severance plan, policy or
program of the Company.

Termination for Good Reason or without Cause. At any time during the Term, (i)
Executive may terminate the Term and Executive's employment hereunder for "Good
Reason" (as defined below) and (ii) the Company may terminate the Term and
Executive's employment hereunder "without Cause" (that is, other than by death,
Disability or for Cause, in accordance with Sections 6(a), 6(b) or 6(c)). "Good
Reason" shall mean the occurrence, without Executive's prior written consent, of
any of the following events: (A) any material breach by the Company or any of
its subsidiaries, as the case may be, of its obligations under this Agreement;
(B) a reduction in Executive's Base Salary (other than a reduction made in
connection with an across-the-board proportionate reduction in the base salaries
of all officers of the Company that is not more than 10%); (C) a material
reduction by the Company in the kind or level of employee benefits to which
Executive is entitled immediately prior to such reduction that is not generally
applicable to all executive level employees of the Company; or (D) a material
reduction by the Company of Executive's duties and responsibilities, including a
material change in job title or a change of geographic location of Executive's
office of more than thirty (30) miles from the Company's present office in
Rancho Cordova, California; provided, that any such event described in (A)
through (D) above shall not constitute Good Reason unless Executive delivers to
the Company a Notice of Termination for Good Reason within ninety (90) days
after Executive first learns of the existence of the circumstances giving rise
to Good Reason, and within thirty (30) days following the delivery of such
Notice of Termination for Good Reason the Company has failed to cure the
circumstances giving rise to Good Reason. Executive may also terminate the Term
and his employment hereunder for "Good Reason" if the Company's Chief Executive
Officer requests that Executive engage in business-related travel for a total of
more than sixty (60) days in any calendar year ending during the Term, excluding
any one-day business trips that do not require Executive to stay overnight, if
Executive, upon receiving a request from the Chief Executive Officer for
business-related travel that would result in such 60-day threshold being
exceeded, delivers a written notice to the Chief Executive Officer that such

4

--------------------------------------------------------------------------------



request triggers Executive's right to terminate for "Good Reason" pursuant to
this sentence and the Chief Executive Officer does not withdraw the request for
such excess travel within five (5) business days of receiving such written
notice; provided, that Executive must terminate his employment within ten (10)
additional business days of the expiration of such fifth business day if such
request is not withdrawn.

Upon the termination of Executive's employment hereunder pursuant to this
Section 6(d), Executive shall receive (i) the Accrued Amounts and (ii) an amount
equal to $62,500 as severance pay (the "Severance Payment"), such amount to be
paid in accordance with the Company's usual payroll practices during the
three-month period following such termination. All other benefits, if any, due
Executive following a termination pursuant to this Section 6(d) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, that Executive shall not participate in any severance plan, policy or
program of the Company. Executive shall not accrue any additional compensation
(including any Base Salary or bonus) or other benefits under this Agreement
following such termination of employment. Notwithstanding the foregoing, if all
or any portion of the Severance Payment or any other payments due under this
Agreement following a separation from service are determined to be "nonqualified
deferred compensation" subject to Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and the Company determines that Executive is a
"specified employee" as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance issued thereunder, then such payments (or the
applicable portion thereof) shall commence no earlier than the first day of the
seventh month following the month in which Executive's separation from service
occurs (at which time Executive shall be entitled to receive a lump sum payment
equal to the aggregate payments that were subject to such six-month payment
delay).

Termination as a Result of Non-Renewal of the Term. Upon the expiration of the
Term, and the termination of Executive's employment upon the date of such
expiration, Executive shall be entitled to receive only the Accrued Amounts. All
other benefits, if any, due to Executive following Executive's termination of
employment upon expiration of the Term pursuant to this Section 6(e) shall be
determined in accordance with the plans, policies, and practices of the Company;
provided, that Executive shall not participate in any severance plan, policy or
program of the Company. Executive shall not accrue any additional compensation
(including any Base Salary or bonus) or other benefits under this Agreement
following such termination of employment.

Execution of Release of All Claims. Notwithstanding any other provision of this
Agreement to the contrary, Executive acknowledges and agrees that any and all
payments to which Executive or his estate, as applicable, is entitled under this
Section 6 are conditional upon, and subject to, Executive or his estate, as
applicable, first executing a valid waiver and release of all claims that
Executive or his estate, as applicable, may have against the Company and its
subsidiaries (which waiver and release of all claims shall contain appropriate
carve outs for amounts payable pursuant to this Agreement and any rights
Executive or his estate, as applicable, may have under any benefit plans or
programs of the Company and its subsidiaries).

Notice of Termination. Any purported termination of employment by the Company or
Executive shall be communicated by a written Notice of Termination to Executive

5

--------------------------------------------------------------------------------



or the Company, respectively, delivered in accordance with Section 8(d) hereof.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in the Agreement relied
upon, the date of termination, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of employment
under the provision so indicated. The date of termination of Executive's
employment shall be the date so stated in the Notice of Termination (which shall
not be a date prior to the date of the Notice of Termination); provided, that
(i) in the case of a termination for Cause by the Company, the date of
termination shall be the date the Notice of Termination is delivered in
accordance with Section 6(c) and (ii) in the case of a termination initiated by
Executive pursuant to Section 6(c), the date of termination shall be not less
than ninety (90) days following the delivery of a Notice of Termination.

Section 7.    Restrictive Covenants.

Noncompetition. In consideration of the payments, benefits and other obligations
of the Company to Executive pursuant to this Agreement, Executive hereby
covenants and agrees that, at all times during which Executive is employed by
the Company Group and during the "Restricted Period" (as defined below),
Executive shall not, in any place in the world, directly or indirectly, own any
interest in, manage, control, participate in (whether as an officer, director,
manager, employee, partner, equity holder, member, agent, representative or
otherwise), consult with, render services for, or in any other manner engage in
any business engaged in anywhere in the world, by the Company and its
Subsidiaries (collectively, the "Company Group") as conducted by the Company
Group as of as of the date of Executive's termination, other than any business
that is not directly related to the business conducted by the Company Group as
of the date hereof as such business may be extended or expanded, or proposed to
be extended or expanded prior to date of Executive's termination; provided, that
nothing herein shall prohibit Executive from investing in stocks, bonds, or
other securities in any business if: (i) such stocks, bonds, or other securities
are listed on any United States securities exchange or are publicly traded in an
over the counter market, and such investment does not exceed, in the case of any
capital stock of any one issuer two percent (2%) of the issued and outstanding
capital stock or in the case of bonds or other securities, two percent (2%) of
the aggregate principal amount thereof issued and outstanding, or (ii) such
investment is completely passive and no control or influence over the management
or policies of such business is exercised. For purposes of this Section 7(a),
the business of the Company Group shall only be "proposed to be extended or
expanded" if: (i) Executive has actual knowledge of the proposed extension or
expansion of the business of the Company Group on or prior to the date that
Executive's employment is terminated; (ii) the proposed extension or expansion
of the business is set forth in a written business plan of the Company; and
(iii) such written business plan has been adopted by the Board not later than
thirty (30) days following the date that Executive's employment is terminated
and Executive is notified in writing of such adoption promptly following the
same.

For purposes of this Agreement, the "Restricted Period" shall mean (i) if
Executive's employment is terminated (A) at any time, pursuant to Sections 6(b),
(d) or (e) above or clause (B) of the definition of Cause in Section 6(c) above
or (B) by Executive without Good Reason pursuant to Section 6(c) above on or
after the third anniversary of the Effective Date, the period commencing on the
date of such termination and ending on the second

6

--------------------------------------------------------------------------------



anniversary of the date of such termination, and (ii) if Executive's employment
is terminated (A) at any time, by the Company for Cause pursuant to Section 6(c)
above (other than pursuant to clause (B) of the definition of Cause) or (B) by
Executive without Good Reason pursuant to Section 6(c) above prior to the third
anniversary of the Effective Date, the period following the termination of
Executive's employment, if any, elected by the Company in the Notice of
Termination delivered to Executive at the time of such termination; provided
that that any period so elected by the Company may not be shorter than one month
(i.e. thirty (30) days) following the date of such termination and may not
exceed twenty four (24) months following the date of such termination.

Nonsolicitation; No-Hire. In further consideration of the payments by the
Company to Executive pursuant to this Agreement, Executive hereby covenants and
agrees that Executive shall not, directly or indirectly, (i) at all times during
which Executive is employed by the Company Group and during the period
commencing on the date of such termination and ending on the second anniversary
of the date of such termination (A) induce or attempt to induce any employee or
consultant of the Company Group to leave the employ or services of the Company
Group, or in any way interfere with the relationship between the Company Group
and any employee or consultant thereof or (B) except in the performance of
Executive's duties for the Company Group, hire any person who was an employee of
the Company Group at any time during the six (6) month period immediately prior
to the date on which such hiring would take place (it being conclusively
presumed by the Parties so as to avoid any disputes under this Section 7(b) that
any such hiring within such six (6) month period is in violation of subclause
(A) above), and (ii) during the Restricted Period, call on, solicit or service
any customer, supplier, licensee, licensor or other business relation of the
Company Group in order to induce or attempt to induce such person to cease doing
business with, or reduce the amount of business conducted with, the Company
Group, or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation of the Company Group.

Confidential Information. Executive acknowledges that the Company Group has a
legitimate and continuing proprietary interest in the protection of its
"Confidential Information" (as defined below) and that it has invested
substantial sums and will continue to invest substantial sums to develop,
maintain and protect such Confidential Information. During the Term and at all
times thereafter, Executive shall not, except with the written consent of the
Company or in connection with carrying out Executive's duties or
responsibilities hereunder, furnish or make accessible to anyone or use for
Executive's own benefit any trade secrets, confidential or proprietary
information of the Company Group, including its business plans, marketing plans,
strategies, systems, programs, methods, employee lists, computer programs,
insurance profiles and client lists (hereafter referred to as "Confidential
Information"); provided, that such Confidential Information shall not include
information which at the time of disclosure or use, was generally available to
the public other than by a breach of this Agreement or was available to the
party to whom disclosed on a non-confidential basis by disclosure or access
provided by the Company or a third party without breaching any obligations of
the Company, Executive or such third party or was otherwise developed or
obtained legally and independently by the person to whom disclosed without a
breach of this Agreement (and, in all events, following the expiration of the
Restricted Period). Notwithstanding the foregoing, Executive may disclose
Confidential Information when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the

7

--------------------------------------------------------------------------------



Company Group or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such information; provided, further, that in the event that
Executive is ordered by a court or other government agency to disclose any
Confidential Information, Executive shall (i) promptly notify the Company of
such order, (ii) at the written request of the Company, diligently contest such
order at the sole expense of the Company as expenses occur, and (iii) at the
written request of the Company, seek to obtain, at the sole expense of the
Company, such confidential treatment as may be available under applicable laws
for any information disclosed under such order.

Property of the Company. All memoranda, notes, lists, records and other
documents or papers (and all copies thereof) relating to the Company Group,
whether written or stored on electronic media (including, without limitation,
Executive's personal computer or laptop), made or compiled by or on behalf of
Executive in the course of Executive's employment, or made available to
Executive in the course of Executive's employment, relating to the Company
Group, or to any entity which may hereafter become an affiliate thereof, but
excluding Executive's personal effects, Rolodexes and similar items, shall be
the property of the Company, and shall, except as otherwise agreed by the
Company in writing, be delivered to the Company promptly upon the termination of
Executive's employment with the Company for any reason or at any other time upon
request.

Developments the Property of the Company. All discoveries, inventions, ideas,
technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements conceived, developed or otherwise made or created or produced by
Executive alone or with others, at any time during his employment with the
Company, and in any way relating to the business activities which are the same
as or substantially similar to business activities carried on by the Company
Group or proposed to be extended or expanded by the Company Group, or the
products or services of the Company Group, whether or not subject to patent,
copyright or other protection and whether or not reduced to tangible form
("Developments"), shall be the sole and exclusive property of the Company.
Executive agrees to, and hereby does, assign to the Company, without any further
consideration, all of Executive's right, title and interest throughout the world
in and to all Developments. Executive agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that the Company or one of the members
of the Company Group, as the case may be, is the author of such Developments and
owns all of the rights comprised in the copyright of such Developments and
Executive hereby assigns to the Company without any further consideration all of
the rights comprised in the copyright and other proprietary rights Executive may
have in any such Development to the extent that it might not be considered a
work made for hire. Executive shall make and maintain adequate and current
written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Company promptly after development of the
same, and at any time upon request. For purposes of this Section 7(e), the
business of the Company Group shall only be "proposed to be extended or
expanded" if: (i) Executive has actual knowledge of the proposed extension or
expansion of the business of the Company Group on or prior to the date that
Executive's employment is terminated; (ii) the proposed extension or expansion
of the business is set forth in a written business plan of the Company; and
(iii) such written business plan has been adopted by the

8

--------------------------------------------------------------------------------



Board not later than thirty (30) days following the date that Executive's
employment is terminated and Executive is notified in writing of such adoption
promptly following the same.

Notwithstanding the foregoing, this Section 7(e) is subject to the provisions of
California Labor Code Sections 2870, 2871 and 2872. In accordance with Section
2870 of the California Labor Code, Executive's obligation to assign Executive's
right, title and interest throughout the world in and to all Developments does
not apply to a Development that Executive developed entirely on his own time
without using the Company's equipment, supplies, facilities, or Confidential
Information except for those Developments that either: (i) relate to either the
business of the Company Group at the time of conception or reduction to practice
of the Development, or actual or demonstrably anticipated research or
development of the Company Group; or (ii) result from any work performed by
Executive for the Company Group. A copy of California Labor Code Sections 2870,
2871 and 2872 is attached to this Agreement as Exhibit A. Executive shall
disclose all Developments to the Company, even if Executive does not believe
that Executive is required under this Agreement, or pursuant to California Labor
Code Section 2870, to assign his interest in such Developments to the Company.
If the Company and Executive disagree as to whether or not a Development is
included within the terms of this Agreement, it will be Executive's
responsibility to prove that it is not included.

Consideration and Enforcement. Executive acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Sections 7(a), (b), (c), (d) and (e) herein would be inadequate
and, in recognition of this fact, Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction (to
the extent permitted by applicable law) or any other equitable remedy which may
then be available.

Executive understands that the provisions of Sections 7(a), (b), (c), (d) and
(e) may limit Executive's ability to earn a livelihood in a business similar to
the business of the Company but Executive nevertheless agrees and hereby
acknowledges that (A) such provisions do not impose a greater restraint than is
necessary to protect the goodwill, Confidential Information or other business
interests of the Company, (B) such provisions contain reasonable limitations as
to time and scope of activity to be restrained, (C) such provisions are not
harmful to the general public, (D) such provisions are not unduly burdensome to
Executive, and (E) the consideration provided hereunder is sufficient to
compensate Executive for the restrictions contained in Sections 7(a) and 7(b).
In consideration of the foregoing and in light of Executive's education, skills
and abilities, Executive agrees that Executive shall not assert that, and it
should not be considered that, any provisions of Sections 7(a) and 7(b)
otherwise are void, voidable or unenforceable or should be voided or held
unenforceable. It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in Sections 7(a) and 7(b) to be
reasonable and necessary, if a judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it

9

--------------------------------------------------------------------------------



enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

In consideration for the covenants contained in Section 7(a) and Section
7(b)(ii), and provided that Executive is not in breach of the terms of Sections
7(a), (b) or (c) or the release referenced in Section 6(f) above, the Company
shall pay to Executive:

(i) if Executive's employment is terminated (A) at any time, pursuant to
Sections 6(a), (b), (d) or (e) above or clause (B) of the definition of Cause in
Section 6(c) above or (B) by Executive without Good Reason pursuant to Section
6(c) above on or after the third anniversary of the Effective Date, an amount
equal to $437,500, such amount to be paid:

(x) if the "LSG Share Value" is equal to or greater than $437,500, in a single
lump sum as soon as is reasonably practicable following the date of termination.
The LSG Share Value is the sum of (I) the aggregate "Fair Market Value" (as that
term is defined in the Equity-Based Compensation Plan), determined as of the
date Executive's employment is terminated, of the Common Stock of the Company
beneficially owned by Executive in consideration for Executive's equity in LED
(the "LSG Shares"), (II) the amount of the proceeds, if any, received by
Executive upon the transfer or sale of any LSG Shares as of or prior to the date
Executive's employment is terminated and (III) the amount, if any, of
distributions with respect to the LSG Shares paid as of or prior to the date
Executive's employment is terminated; or

(y) if the LSG Share Value is less than $437,500, in substantially equal
installments at the end of each month during the Restricted Period; or

(ii) if Executive's employment is terminated (A) at any time, by the Company for
Cause pursuant to Section 6(c) above (other than pursuant to clause (B) of the
definition of Cause) or (B) by Executive without Good Reason pursuant to Section
6(c) above prior to the third anniversary of the Effective Date, $18,229.16 for
each month of the Restricted Period, if any, elected by the Company in the
Notice of Termination delivered to Executive at the time of such termination if
Executive's employment is terminated by the Company for Cause or in a written
notice delivered to Executive prior to the effective date of Executive's
termination if Executive's employment is terminated by Executive without Good
Reason, such amount to be paid at the end of each such month during the
Restricted Period.

The amount(s) described in clauses (i) and (ii) of this Section 7(f) are
collectively referred to as the "Noncompete Payment".

Section 8.    Miscellaneous.

Executive's Representations

. Executive hereby represents and warrants to the Company that (i) Executive has
read this Agreement in its entirety, fully understands the terms of this
Agreement, has had the opportunity to consult with counsel prior to executing
this Agreement, and is signing the Agreement voluntarily and with full knowledge
of its significance;

10

--------------------------------------------------------------------------------



(ii) the execution, delivery and performance of this Agreement by Executive does
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound; (iii) Executive is not a party to or bound by
an employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity which would interfere in any material respect with
the performance of his duties hereunder; and (iv) Executive shall not use any
confidential information or trade secrets of any person or party other than the
Company and its subsidiaries in connection with the performance of his duties
hereunder.

Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in a writing signed
by Executive and an officer of the Company (other than Executive) duly
authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either Party at any time of any breach of the other Party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

Successors and Assigns. Executive may not assign his rights or interests under
this Agreement. This Agreement shall be binding on and inure to the benefit of
the successors and assigns of the Company.

Notice. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if delivered personally, if delivered by overnight courier
service, or if mailed by registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses or sent via facsimile to the
respective facsimile numbers, as the case may be, as set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt; provided, however, that (i) notices sent by personal delivery
or overnight courier shall be deemed given when delivered; (ii) notices sent by
facsimile transmission shall be deemed given upon the sender's receipt of
confirmation of complete transmission, and (iii) notices sent by registered mail
shall be deemed given two days after the date of deposit in the mail.

If to Executive, to such address as shall most currently appear on the records
of the Company.

If to the Company, to:

Lighting Science Group Corporation
505 Park Avenue, 21st Floor
New York, New York 10022
Attention: Govi Rao
Telephone: (610) 745-9598
Facsimile: (908) 281-6033

11

--------------------------------------------------------------------------------



with copies to:

Pegasus Partners IV, L.P.
99 River Road
Cos Cob, Connecticut 06807
Attention: Steven Wacaster
Facsimile: (203) 869-4400

and:

Morrison Cohen LLP
909 Third Avenue
New York, New York 10022-4784
Attention: David A. Scherl, Esq.
Facsimile: (212) 735-8708

GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION'S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO ENFORCE THIS
AGREEMENT AND/OR THE EXHIBITS HERETO MUST BE BROUGHT IN, AND THE PARTIES HEREBY
CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN THE CITY OF WILMINGTON OR
THE DISTRICT OF DELAWARE. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY
SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A JURY
TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR EXECUTIVE'S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN ANY COURT.

Attorney's Fees. The prevailing party in any legal action, suit or proceeding to
enforce this agreement and/or the exhibits hereto shall be entitled to have and
recover from the losing party such prevailing party's attorneys' fees and costs
incurred in connection therewith.

Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

12

--------------------------------------------------------------------------------



Advice of Counsel and Construction. Each Party acknowledges that such Party had
the opportunity to be represented by counsel in the negotiation and execution of
this Agreement. Accordingly, the rule of construction of contract language by
the drafting party is hereby waived by each Party.

Entire Agreement. This Agreement sets forth the entire agreement of the Parties
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written in respect of the subject matter
contained herein.

Withholding Taxes. The Company shall be entitled to withhold from any payment
due to Executive hereunder any amounts required to be withheld by applicable tax
laws or regulations.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature Page Follows]

13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the Parties have executed this Employment Agreement as of the date first above
written.

 

LIGHTING SCIENCE GROUP CORPORATION


By:______________________________________
Name:
Title:

 

EXECUTIVE


 

By: __________________________________
Kevin Furry

14

--------------------------------------------------------------------------------

Exhibit A

California Labor Code Sections 2870, 2871 and 2872

SECTION 2870

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

SECTION 2871

No employer shall require a provision made void and unenforceable by Section
2870 as a condition of employment or continued employment. Nothing in this
article shall be construed to forbid or restrict the right of an employer to
provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee's inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

SECTION 2872

If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

15

--------------------------------------------------------------------------------

